     Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 1 of 25




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ESSEX ONE, LLC,

                                    Plaintiff,                    8:20-cv-00119 (BKS/DJS)

v.

TOWN OF ESSEX-TOWN OF ESSEX PLANNING
BOARD; CATHERINE DEWOLFF, as a member of the
TOWN OF ESSEX PLANNING BOARD; JIM
VANHOVEN, as a member of the TOWN OF ESSEX
PLANNING BOARD,

                                    Defendants.


Appearances:

For Plaintiff:
Theodore M. Baum
Siddharth Bahl
McElroy, Deutsch, Mulvaney & Carpenter, LLP
820 Bausch and Lomb Place
Rochester, NY 14604

For Defendants:
April J. Laws
Loraine C. Jelinek
Johnson & Laws, LLC
648 Plank Road, Suite 204
Clifton Park, NY 12065

Hon. Brenda K. Sannes, United States District Judge:

                       MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Essex One, LLC (“Essex One”) filed a Complaint and a petition under Article 78

in New York Supreme Court, Essex County against Defendants Town of Essex; Catherine

DeWolff, the current chairperson of the Town’s Planning Board; and Jim Van Hoven, the former
       Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 2 of 25




chairperson of the Planning Board, alleging the following claims under 42 U.S.C. § 1983 and

New York law: (1) violations of the Due Process and Equal Protection Clauses of the Fourteenth

Amendment, (2) tortious conduct, (3) intentional interference with a contract, and (4) tortious

interference with a contract. (Dkt. No. 2). Plaintiff also brings a petition under Article 78 of the

New York State Civil Practice Laws and Rules. (Id. ¶¶ 122–41).

         On February 3, 2020, Defendants removed the action under 28 U.S.C. § 1446 to this

Court based on federal question jurisdiction under 28 U.S.C. § 1331. (Dkt. No. 1). Defendants

now move to dismiss the Complaint for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6). (Dkt. No. 8). The parties have filed responsive briefing, (Dkt. Nos. 15, 18),

and the Court heard oral argument on the motion on August 20, 2020. For the following reasons,

the motion is granted in part, the federal claims are dismissed, and the state law claims are

remanded.

II.      BACKGROUND

         A.       Facts1

         In 2011, Plaintiff Essex One purchased 2264-2266 Lake Shore Road (the “Property”) in

the Town of Essex, New York (the “Town”). (Dkt. No. 2, ¶¶ 1, 5). To “enhance [its] ability to

sell the Property,” on the Town’s recommendation, Plaintiff “divided the Property into two

separate parcels” (respectively, “First Parcel” and “Second Parcel”). (Id.). The Town knew that

Plaintiff’s purpose of “dividing the Property into two parcels” was to make “the Property more

attractive to potential purchasers and to enjoy the significant view of Lake Champlain.” (Id. ¶

14).


1
 The facts are drawn from the Complaint, its exhibits, and some of the documents attached to Defendants’ motion to
dismiss. Fed R. Civ. P. 10(c) (“A copy of a written instrument that is an exhibit to a pleading is a part of the pleading
for all purposes.”). See infra Section IV.A. The Court assumes the truth of, and draws reasonable inferences from, the
well-pleaded factual allegations. Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011).



                                                           2
       Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 3 of 25




        The First Parcel “includes a single-family residence” known as the Cleland House, which

“features a scenic view of Lake Champlain and the surrounding countryside.” (Id. ¶ 7). The

Cleland House had been “dormant and unoccupied” for over 20 years before Plaintiff purchased

the Property. (Id.). The Second Parcel “features a marina and a shipyard.” (Id. ¶ 8). The Second

Parcel was “improved by a restaurant known as the Rudder Club,” which was “constructed in or

around 1950” and in “very poor condition prior to Plaintiff’s acquisition of the Property.” (Id. ¶¶

8, 11). Plaintiff “holds an easement allowing access from the First Parcel to the Second Parcel.”

(Id. ¶ 9).

        After Plaintiff purchased the Property, it operated the marina and related

accommodations at the Property’s shipyard. (Id. ¶ 10). Plaintiff leases “boat slips” from May to

October, which is the shipyard’s sole revenue source. (Id.). From 2011–16, Plaintiff “invested

significant funds in the acquisition, renovation and maintenance of the Cleland House and the

surrounding land.” (Id. ¶ 12). For example, Plaintiff spent $279,666 “repairing and remodeling

the docks of the shipyard as well as the Rudder Club.” (Id. ¶ 13). After years of effort, however,

“it became obvious” that modernizing an “outdated restaurant” on the Property “was not a

prudent economic endeavor.” (Id.).

        Plaintiff contracted with Engel & Volkers Lake Placid Real Estate to sell the Property,

(id. ¶¶ 90, 55), and on May 12, 2016, Plaintiff “listed the Property for sale.” (Id. ¶ 15).

Defendants knew of this contract and of Plaintiff’s plan to sell the Property. (Id. ¶ 92). The

Property “did not sell” in Summer 2016. (Id.). The Board has intentionally” hindered Plaintiff’s

efforts to do so. (Id. ¶¶ 76–78).

        On September 8, 2016, “to increase the value of the Cleland House and make it more

attractive to potential purchasers,” “Plaintiff submitted an Application for Special Use Permit




                                                  3
       Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 4 of 25




with Site Plan”2 to demolish the Rudder Club (the “Demolition Application”) to the Town of

Essex Planning Board (the “Board”). (Id. ¶ 16; Dkt. No. 2-1, at 1–10). In the Demolition

Application, “Plaintiff made clear that it planned to install a green space, picnic area,” and

update the restroom facilities at the shipyard. (Dkt. No. 2, ¶ 16; Dkt. No. 2-1, at 2–3). Plaintiff

alleges that removing the Rudder Club would improve “the ambiance of the Property, the scenic

views of Lake Champlain and the surrounding coastline enjoyed from the Cleland House,” and

increase the Property’s “marketability and value” to the benefit of the Town and its residents.

(Dkt. No. 2, ¶ 17). “Plaintiff also planned to commence other related construction projects on the

Property prior to marketing the Property for sale”; these projects, however, “were largely

contingent on the successful demolition of the Rudder Club.” (Id. ¶ 18).

         The Demolition Application was put on the Board’s agenda for its September 15, 2016

meeting. (Id. ¶ 19). According to the minutes from that day’s meeting, Defendant Jim Van

Hoven, “visited the Property for inspection before the meeting.” (Id. ¶ 20; Dkt. No 2-1, at 12). At

the meeting, two Board members noted that the Rudder Club “contribut[ed] to the historic value

and cultural value” of the Town and the former owner of the Rudder Club spoke in opposition to

its demolition. (Dkt. No 2, ¶ 20; Dkt. No. 2-1, at 12–13). Further, according to the minutes, Larry

Smead, one of Plaintiff’s representatives, “made clear that the Property could not be sold with

the Rudder Club in existence.” (Dkt. No. 2, ¶ 21; Dkt. No. 2-1, at 13).

         Although, “the scope of the Application was only to demolish the Rudder Club and create

green space, the Planning Board issued a positive declaration that Plaintiff would be required to

prepare an Environmental Impact Statement (“EIS”) before the Application could be presented



2
  Plaintiff has submitted the Town’s Zoning Law as an exhibit to its Complaint. (Dkt. No. 2-1, at 14–115). Section
3.1-9-3 of the Zoning Law requires that “expansion or change to an existing structure or use, including demolition” in
the Historical District requires a “Special Use Permit with Site Plan approval.” (Dkt. No. 2-1, at 35).



                                                          4
       Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 5 of 25




for a public hearing.” (Dkt. No. 2, ¶ 22; Dkt. No. 2-1, at 13). The Board “classified the potential

demolition” as a “Type 1 action in the historic district.” (Dkt. No. 2, ¶ 22; Dkt. No. 2-1, at 13).

Plaintiff alleges that this classification was improper because a Type 1 declaration requires the

Board to identify how demolition “may have” a “significant adverse impact on the environment,”

and the Board did not do so.3 (Dkt. No. 2, ¶ 23). The Board “made clear that failure to submit an

EIS would result in the denial of the Application.” (Id. ¶ 24; Dkt. No. 2-1, at 13 (“[Van Hoven]

advised Mr. Smead that should he choose not to complete the EIS, the application dies.”).

         To comply with the Board’s mandates, Plaintiff “retained an outside agency” to prepare

an EIS, which cost over $4,000. (Dkt. No. 2, ¶¶ 26, 35). On December 9, 2016, Plaintiff met with

Board representatives, including Van Hoven and a Town environmental consultant, Dr. Ann

Holland. (Id. ¶¶ 27–28). Beginning in December 2016, the Board began to (1) “turn the

microphones off during discussions involving [Plaintiff] and its affiliates during certain portions

of the meetings,” (2) “change meeting minutes,” and (3) “misconstrue statements made by

[Plaintiff]” during Board meetings. (Id. ¶ 136). During the December 9th meeting, Dr. Holland

stated that a Type 1 declaration had been issued because the Rudder Club is on the National

Register of Historic Places, but the Town “failed to produce any evidence of this.” (Id. ¶ 28). A

February 8, 2017 letter sent from the New York State Parks, Recreation, and Historic

Preservation Department notified Dr. Holland that the Rudder Club was “not architecturally

significant” and that it had “no concerns with the removal of this building as proposed.” (Dkt.

No. 2, ¶ 36; Dkt. No. 2-1, at 116). Van Hoven asked Plaintiff to complete a Local Waterfront

Revitalization Program Consistency Assessment Form (the “Assessment Form”), which Plaintiff



3
  Plaintiff may be referring to Section 6.3-4 of the Zoning Law, which states: “Where the proposed action may have a
significant effect on the environment, the Planning Board shall issue a positive declaration and require the submission
of a Draft Environmental Impact Statement.” (Dkt. No. 2-1, at 68).



                                                          5
       Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 6 of 25




submitted on or around March 2017.4 (Id. ¶ 38; Dkt. No. 2-1, at 118–22; see generally Dkt. No.

2-2, at 2–105).

        On April 7, 2017 Defendant Catherine DeWolff emailed Plaintiff’s former attorney

requesting certain plans and advised that if she did not receive the requested materials by April

10, the Board would not entertain the Assessment Form and the Demolition Application would

be postponed until the Board received the requested information.5 (Dkt. No. 2, ¶ 41; Dkt. No. 2-

2, at 1). Plaintiff replied by email the same day and explained that demolition was the only work

to be done and “reiterated that it would not be digging into the ground, disturbing the

underground soil, or disturbing artifacts” and that “green space would be created.” (Dkt. No. 2, ¶

43).

        The Demolition Application was subsequently placed on the agenda for the Board’s April

20, 2017 meeting. (Id. ¶ 44). At that meeting, the Board “voted to deem the demolition a small

environmental impact and issued a negative environmental impact declaration.” (Id. ¶ 45). Board

members “voiced frustration” that the “demolition was potentially going to go forward” and one

Board member “publicly voiced frustration that the Rudder Club could potentially be lost.” (Id.

¶¶ 45–46). The Board also held a public hearing on May 18, 2017. (Id. ¶ 48; see also Dkt. No. 2-

2, at 106–11). A motion was before the Board to accept the draft application permit, “with an

added condition of having the Rudder Club located by a licensed land surveyor so that a future

owner could use the footprint space.” (Dkt. No. 2, ¶ 48; Dkt. No. 2-2, at 107). This was “the first

time” Plaintiff was informed of a “condition being placed with the issuance of [the Demolition]


4
  The Complaint states that Plaintiff submitted the form in March 2016 but based on the events described, it appears
the form was submitted in March 2017. (Dkt. No. 2, ¶¶ 38–40; see also Dkt. No. 2-1, at 122).
5
 Plaintiff alleges upon information and belief that this request was “not consistent” with the Town’s Waterfront
Consistency Review Law (the “Consistency Review Law”). (Dkt. No. 2, ¶ 42). Plaintiff has attached the Consistency
Review Law with the Complaint but does not specify which provision DeWolff’s request violated. (See generally Dkt.
No. 2-2, at 2–105).



                                                         6
       Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 7 of 25




Application,” and no explanation for the condition was provided.6 (Dkt. No. 2, ¶ 48). According

to the meeting’s minutes, that motion failed on a roll call vote. (Dkt. No. 2-2, at 107).

        On May 31, 2017, at a “special meeting” “to vote on the demolition permit,” the Board

approved Plaintiff’s Demolition Application with the surveying condition. (Dkt. No. 2, ¶ 51;

Dkt. No. 2-2, at 112). Although the Board “had no lawful authority to require a survey of the

Rudder Club,” Plaintiff “decided to obtain a survey rather than delay the demolition any further.”

(Id. ¶ 52). As a result of “the significant delays” in the review and approval process, Plaintiff was

unable “to demolish the Rudder Club in time to market the property” during summer 2017. (Id. ¶

53). Summer is “the most marketable time to sell property along Lake Champlain.” (Id. ¶ 54).

        In addition, the Board continues to “arbitrarily and maliciously stifle and delay other

applications brought by Plaintiff or its affiliates.” On April 16, 2018, Plaintiff filed an

application with the Board for a “special use permit” to construct a set of stairs leading from the

First Parcel to the Second Parcel (the “Staircase Application”). (Id. ¶ 58; Dkt. No. 2-2, at 113–

18). As part of the application, Plaintiff submitted a Partial Site Plan “prepared by Plaintiff’s

architect,” which provided that “all disturbed areas” in the staircase construction “shall be

immediately planted and mulched.” (Dkt. No. 2, ¶ 61). On June 21, 2018, Plaintiff presented the

Staircase Application to the Board. (Id. ¶ 63). After learning that “the staircase would be located”

on both parcels, the Board “strongly encouraged” Plaintiff to obtain an easement for “reciprocal

use between [the] parcels.” (Id. ¶ 64). The Board’s comments “indicated to Plaintiff” that the

Staircase Application “would be denied” without the easement. (Id. ¶ 65). Although the Board




6
  One Board member stated that the “Town was interested in putting the Rudder Club on the Historic Register in the
future.” (Id. ¶ 50). This comment was made “to stall the demolition.” (Id.).



                                                        7
       Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 8 of 25




“had no lawful authority” to require the easement, Plaintiff “was forced to prepare and file an

easement” between the parcels.7 (Id. ¶ 67; Dkt. No. 2-2, at 125–28).

         On or about July 19, 2018, the Board met regarding the Staircase Application. (Dkt. No.

2, ¶ 68; see also Dkt. No. 2-2, at 129–32). At the meeting, Plaintiff’s representative, Justin

Green, informed the Board, in response to questioning, that the purpose of the staircase was “to

provide easier access between” the parcels. (Dkt. No. 2, ¶¶ 68–69; Dkt. No. 2-2, at 129–32). The

Board “commented on how it ‘did not like how the easement was written,’ and inquired why

Plaintiff did not ‘obtain a right of way instead.’” (Dkt. No. 2, ¶ 70). The Board denied the

Staircase Application “without explanation,” (id. ¶ 72; Dkt. No. 2-2, at 131), and did not “set

forth its finding in writing as part of its decision-making process,” as required by New York

State and Town law. (Id. ¶ 74). Plaintiff asserts “[u]pon information and belief” that the Staircase

Application was denied mainly because of the Board’s “animosity toward member of [sic]

Plaintiff.” (Id. ¶ 75).

         At some point, Board chairperson DeWolff, Van Hoven’s successor, told Green that “the

Staircase Application “was denied, in part, because Plaintiff did not submit an erosion plan with

the Staircase Application.” (Id. ¶ 73 & n.4). This “shocked” Green because (1) Plaintiff had

submitted an erosion plan, (id. ¶¶ 61, 73, 130; Dkt. No. 2-2, at 119–24), (2) the Board had never

requested one, and (3) “the site of the staircase construction is relatively flat.” (Dkt. No. 2, ¶¶ 73,

131). On July 30, 2019—about one year later—the Staircase Application was approved. (Dkt.

No. 8-3, at 2).




7
 As noted above, Plaintiff alleges that it “holds an easement allowing access” between the parcels, (Dkt. No. 2, ¶ 9),
but it is not clear when Plaintiff obtained this easement.



                                                          8
      Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 9 of 25




       Since Plaintiff submitted the Demolition Application to the Board, members of the

Board, including Van Hoven, “have and continue to” publicly “voice their animosity” toward

Plaintiff and its members when “Plaintiff and/or its affiliates” have matters before the Board. (Id.

¶ 57). The Board has “maliciously, intentionally, and arbitrarily failed to timely grant” Plaintiff’s

permit applications without showing “good cause.” (Id. ¶ 76). In total, Plaintiff invested more

than $1,516,261.00 in the Property since its acquisition. (Id. ¶ 12). Additionally, Plaintiff alleges

it has “endure[d] significant damages,” including “lost revenue from the leasing of boat slips

during the boating season”; carrying costs of over $1,000,000 because it could not “market the

property for sale”; and “significant costs expended to retain environmental consultants and

architects” to comply with the Board’s “unfounded requests” for the EIS and “more detailed

erosion plans.” (Id. ¶¶ 77, 79).

       In addition to damages, Plaintiff also seeks the following: (1) an order “granting the

issuance of [Plaintiff’s] staircase permit”; (2) an order “compelling [Defendants] to comply with

the Public Officers Law; and (3) an order “compelling [Defendants] from engaging in arbitrary

and malicious conduct during its review of applications submitted by [Plaintiff].” (Id. at 26).

       B.      The Town’s Zoning Law

       To its Complaint, Plaintiff has attached the Town’s Zoning Law (the “Zoning Law”).

(Dkt. No. 2-1, at 14–115). The Zoning Law states that its purpose is “to protect and promote

public health, safety, comfort, convenience, economy, natural, agricultural, and cultural

resources, aesthetics, and the general welfare” and then describes additional purposes, including,

inter alia, preserving the Town’s “natural resources and rural character,” “minimiz[ing] negative

environmental impacts of development, especially . . . the shorelines and watersheds of Lake

Champlain.” (Dkt. No. 2-1, at 20).




                                                  9
       Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 10 of 25




        Three additional parts of the Zoning Law are relevant here: section 3.1-9, section 4.5, and

article 6. Section 3.1-9 generally governs the Town’s Historic District (where the Property is

located), (id. at 3), section 4.5 governs “demolition, relocation, or removal of structures” in the

Town’s Historic and Shoreline Overlay Districts, (id. at 43), and article 6 governs special use

permits. (Id. at 66–70).

        Section 3.1-9-2 “declare[s] as a matter of public policy that the protection, enhancement,

and perpetuation of landmarks, structures, and historic districts are necessary to promote the

economic, cultural, educational, and general welfare of the public” and that the section “is

intended to,” inter alia, “protect and enhance the landmarks and historic districts which represent

distinctive elements of the Town of Essex historic, architectural and cultural heritage.” (Id. at

35).

        Section 3.1-9-4 states that a

                property owner . . . who wishes to build, renovate, move, demolish,
                or take any action involving exterior changes to a property, which
                requires the issuance of a building permit for such exterior changes
                is required to apply to the Zoning Officer for the required permit. If
                the property is located in the Essex Historic District, or is listed on
                the State or National Register of Historic Places, the Zoning Officer
                will refer the application to the Planning Board for review before a
                building permit is issued or before any construction can begin. No
                Building Permit shall be issued for such proposed work until a
                Special Use Permit with Site Plan has first been approved by the
                Planning Board.

(Id. at 35). Section 3.1-9-5 states that the Board “will review the proposed changes and

determine whether [they] can be accommodated without compromising those attributes which

make the building architecturally significant as a historic resource” and whether “the materials,

placement and design involved are appropriate to the historic character of the district and/or

nearby historic properties. . . .” (Id.).




                                                  10
      Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 11 of 25




        Section 3.1-9-7 states that, “[i]n addition to the application requirements for a Special

Use Permit with Site Plan,” the Board may require “additional information,” including, inter alia,

“any other information which the Planning Board may deem necessary in order to visualize the

proposed work.” (Id. at 36). That same section also lists what the Board “shall seek to

accomplish” in “reviewing all such applications.” (Id.). This list includes, inter alia,

“strengthen[ing] the environmental setting of the historic district”; “assur[ing] architectural

compatibility with the structure or property in question and with neighboring historic properties,

such as aesthetic, historical, and architectural values, architectural style, design, arrangement,

texture, material and color”; and “prevent[ing] the demolition or destruction of significant

structures, terrain, landscape, or scenic views whose preservation is an objective of the district.”

(Id. at 36).

        Section 4.5 governs demolitions. (Id. at 43–44). That section states that, in determining

whether to grant Special Use Permit to demolish a structure, the Board “shall consult with any

persons it deems to have knowledge as to the historical or architectural significance of the

structure proposed to be demolished.” (Id. at 43). In addition, Section 4.5 states that the Board’s

“decision shall be based on the principles set forth in Section 3.1-9.8” of the Zoning Law. (Id.).

Those principles state, inter alia:

                C. Distinctive stylistic features or examples of skilled craftsmanship
                that characterize a building, structure, or site shall be treated with
                sensitivity;

                D. The general design, character, and appropriateness to the
                property of the proposed alteration shall be considered in
                determining whether such new construction and materials will
                enhance, or at a minimum, not detract from the property's historic
                character and setting . . . ;

                F. Deteriorated architectural features shall be repaired rather than
                replaced wherever economically feasible. In the event replacement



                                                  11
     Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 12 of 25




                   is necessary, the new material should match the material being
                   replaced in composition, design, color, texture, and other visual
                   guidelines[.]

(Id. at 36–37). Furthermore, Section 4.5 explains that “[u]pon determination that the proposed

demolition is not detrimental to the architectural or historic character of the Historic District” the

Board “shall approve the application for the proposed demolition, with reasonable conditions as

to the removal of demolition debris, restoration of the site, and the period of time allowed

therefore.” (Id. at 43). “Upon determination that the proposed demolition is detrimental to the

architectural or historic character of the Historic District” the Board “shall not permit the

proposed demolition.” (Id. at 43–44).

        Article 6, section 6.1-2 of the Zoning Law governs the issuance of special use permits

and states that:

                   [I]t is the policy of the Town of Essex to balance the allowance and
                   encouragement of a variety of uses of land and to foster economic
                   opportunities within the municipal boundaries of the Town,
                   provided that such uses do not unreasonably and adversely affect
                   neighboring properties, the natural environment, the rural and
                   historic character of the Town or the long-term development of the
                   Town. Many uses are, therefore, permitted only upon issuance of a
                   Special Use Permit by the Planning Board in order to ensure that
                   these uses are appropriate to their surroundings and satisfy
                   performance criteria on a case-by-case basis.

(Id. at 66–67). Section 6.2 provides a list of requirements applicants must submit with their

special use permits “together with whatever other information the Planning Board deems

appropriate.” (Id. at 67). The list concludes by providing that “[t]he Planning Board may waive

or add any requirements for an application submission if it deems appropriate in order to

accomplish the purposes set forth herein.” (Id.). Section 6.3-8-1 states that the Board “shall

grant, deny, or grant subject to conditions the application for a Special Use Permit within 62 days

after the hearing. Any decision by the Planning Board shall contain written findings explaining



                                                   12
       Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 13 of 25




the rationale for the decision. . . .” Section 6.3-8-2 states that “[i]n granting a Special Use Permit,

the Planning Board may impose conditions that it considers necessary to protect historic or

cultural resources, and the health, safety, welfare of the Town and to achieve the purposes

contained in Section 1.6” of the Zoning Law. (Id. at 70).

III.    LEGAL STANDARD

        To survive a motion to dismiss, “a complaint must provide ‘enough facts to state a claim

to relief that is plausible on its face.’” Mayor & City Council of Balt. v. Citigroup, Inc., 709 F.3d

129, 135 (2d Cir. 2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Although a complaint need not contain detailed factual allegations, it may not rest on mere

labels, conclusions, or a formulaic recitation of the elements of the cause of action, and the

factual allegations ‘must be enough to raise a right to relief above the speculative level.’”

Lawtone-Bowles v. City of New York, No. 16-cv-4240, 2017 WL 4250513, at *2, 2017 U.S. Dist.

LEXIS 155140, at *5 (S.D.N.Y. Sept. 22, 2017) (quoting Twombly, 550 U.S. at 555). The Court

must accept as true all factual allegations in the complaint and draw all reasonable inferences in

the plaintiff’s favor. See EEOC v. Port Auth., 768 F.3d 247, 253 (2d Cir. 2014) (citing ATSI

Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)). However, “the tenet that a

court must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

IV.     DISCUSSION

        A.     Documents to Consider in Deciding Motion to Dismiss

        Plaintiff has attached exhibits to its Complaint. (Dkt. Nos. 2-1, 2-2). The parties also

attached documents with their memoranda of law. Specifically, Defendants have attached: (1) the

minutes of a July 18, 2019 Board meeting and (2) the permit approving Plaintiff’s Staircase

Application. (Dkt. Nos. 8-2, 8-3). To its response to Defendants’ motion to dismiss, Plaintiff has


                                                  13
      Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 14 of 25




attached: (1) an affidavit from counsel; (2) Plaintiff’s notice of claim to the Town; (3) a July 22,

2018 email from DeWolff to Green, Plaintiff’s representative; and (4) a letter dated August 3,

2018 enclosing Plaintiff’s Partial Site Plan for the “proposed exterior stair.” (Dkt. Nos. 15-2, 15-

3, 15-4).8 Thus, as a preliminary matter the Court must decide which of these documents, if any,

to consider in resolving this motion.

          “Generally, consideration of a motion to dismiss under Rule 12(b)(6) is limited to

consideration of the complaint itself.” Faulkner v. Beer, 463 F.3d 130, 134 (2d Cir. 2006).

However, considering “materials outside the complaint is not entirely foreclosed on a 12(b)(6)

motion.” Id. A complaint “is deemed to include any written instrument attached to it as an

exhibit or any statements or documents incorporated in it by reference.” Nicosia v. Amazon.com,

Inc., 834 F.3d 220, 230 (2d Cir. 2016) (quoting Chambers v. Time Warner, Inc., 282 F.3d 147,

152 (2d Cir. 2002)). The Court will therefore consider the documents “attached to the complaint

as exhibits.” (Dkt. Nos. 2-1, 2-2). DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir.

2010).9

          “Where a document is not incorporated by reference, the court may nevertheless consider

it where the complaint relies heavily upon its terms and effect, thereby rendering the document

integral to the complaint.” Id. (quoting DiFolco, 622 F.3d at 111 (internal quotation marks

omitted)). “[I]f material is not integral to or otherwise incorporated in the complaint, it may not

be considered unless the motion to dismiss is converted to a motion for summary judgment and




8
  Plaintiff also attached the summons from the state action, but that document is already in the record. (Dkt. Nos. 15-
5; Dkt. No. 2).
9
  This includes the Partial Site Plan, which Plaintiff appears to have attached again with its response to Defendants’
motion. (Dkt. No. 15-4). The Court declines to consider the cover letter attached to the version of the Partial Site Plan
filed with Plaintiff’s opposition, which does not meet any of the criteria for considering documents outside the
complaint on a motion to dismiss. (Dkt. No. 15-4, at 2).



                                                          14
      Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 15 of 25




all parties are ‘given a reasonable opportunity to present all the material that is pertinent to the

motion.’” Id. (quoting Fed. R. Civ. P. 12(d)).

         The Court will consider the permit approving Plaintiff’s Staircase Application because

the document is integral to the Complaint. See Sira v. Morton, 380 F.3d 57, 67 (2d Cir. 2004);

Kabrovski v. City of Rochester, 149 F. Supp. 3d 413, 418 (W.D.N.Y. 2015) (considering a city

planning commission’s decision where the decision was “integral to the Complaint”). Here, the

granted permit is integral because it goes to the heart of one aspect of Plaintiff’s requested relief,

which seeks “an Order granting the issuance of [the] staircase permit.” (Dkt. No 2, at 26). See

Glob. Network Commc’ns, Inc. v. City of New York, 458 F.3d 150, 157 (2d Cir. 2006)

(explaining that in “most instances” where courts consider extrinsic documents in deciding a

motion to dismiss without converting the motion to one for summary judgment, “the

incorporated material is a contract or other legal document containing obligations upon which

the plaintiff’s complaint stands or falls”). Plaintiff does not dispute the authenticity of this

permit, which it confirmed at oral argument. (See Dkt. No. 15, at 7 n.2, 11, 23)

         The Court declines to consider the remaining documents at issue. These documents were

“‘not attached to the complaint, w[ere] not incorporated by reference in the complaint,’ and

therefore ‘w[ere] not integral to the complaint,’ it is improper to consider [them] when

considering a motion to dismiss.” Jones v. Halstead Mgmt. Co., LLC, 81 F. Supp. 3d 324, 332

(S.D.N.Y. 2015) (quoting DiFolco, 622 F.3d at 113).10




10
 The Court also declines to consider Plaintiff’s notice of claim as it is relevant only to Plaintiff’s state law claims,
which are remanded. See infra Section IV.D. (Dkt. No. 15-2).



                                                          15
     Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 16 of 25




       B.      Mootness

       Defendants argue that all of Plaintiff’s claims are moot for two “distinct reasons.” (Dkt.

No. 8-4, at 14). First, the Town has already issued Plaintiff the special use permit for the

staircase, and second, Plaintiff “has no further pending applications before the Town” or the

Board. (Id.; Dkt. No. 18, at 6–7). Plaintiff argues, inter alia, that the Town’s decision does not

moot its claim for damages. (Dkt. No. 15, at 14).

       “The principle that a federal court ‘lacks jurisdiction to consider the merits of a moot case

is a branch of the constitutional command that the judicial power extends only to cases or

controversies.’” Chevron Corp. v. Donziger, 833 F.3d 74, 123 (2d Cir. 2016) (quoting Powell v.

McCormack, 395 U.S. 486, 496 n.7 (1969)). “A case is moot when ‘the parties lack a legally

cognizable interest in the outcome,’” Id. at 123–24 (quoting City of Erie v. Pap’s A.M., 529 U.S.

277, 287 (2000)). A case is moot “only when it is impossible for a court to grant any effectual

relief whatever to the prevailing party.” Id. at 124 (emphasis omitted) (quoting Chafin v. Chafin,

568 U.S. 165, 172 (2013)). “[A]s long as the parties have a concrete interest, however small, in

the outcome of the litigation, the case is not moot.” Id. (alteration in original) (quoting Knox v.

Serv. Emps. Int’l Union, Local 1000, 567 U.S. 298, 307–08 (2012)).

       Here, this case is not moot because Plaintiff seeks monetary damages for alleged

constitutional violations. See McCray v. Lee, 963 F.3d 110, 117 (2d Cir. 2020); Farquharson v.

Lafayette, No. 19-cv-3446, 2020 WL 1699985, at *6, 2020 U.S. Dist. LEXIS 61810, at *16

(S.D.N.Y. Apr. 7, 2020) (“[T]he Court concludes that Plaintiff’s claims are not mooted to the

extent that she seeks damages related to Defendants’ purported constitutional violations.”). Thus,

Defendants’ motion to dismiss Plaintiff’s Complaint on this basis is denied.




                                                 16
      Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 17 of 25




         C.       Section 1983 Claims

         The Complaint styles its fourth cause of action as “42 U.S.C. § 1983,” citing to the Due

Process and Equal Protection Clauses of the Fourteenth Amendment, and alleging violations of

substantive due process and equal protection. (See Dkt. No. 2, ¶¶ 101–21). In its response,

Plaintiff asserts that its § 1983 claim includes violations of procedural due process.11 (Dkt. No.

15, at 12).

                  1.       Substantive and Procedural Due Process

         Defendants argue that the Complaint fails to allege that Defendants engaged in

“conscious shocking” behavior, in violation of substantive due process claim, particularly since

both of Plaintiff’s applications were ultimately granted. (Dkt. No. 8-4, at 17). With respect to the

procedural due process claim, Defendants contend that Plaintiff was afforded sufficient process

that resulted in both of Plaintiff’s applications being granted.12 (Dkt. No. 18, at 7).

         The Due Process Clause of the Fourteenth Amendment protects persons against

deprivations of “life, liberty, or property.” U.S. Const. amend. XIV, § 1. “To prevail on either a

procedural or a substantive due process claim,” the plaintiff “must establish that he possessed a

liberty or property interest of which the defendants deprived him.” Sutera v. Transp. Sec. Admin.,

708 F. Supp. 2d 304, 313 (E.D.N.Y. 2010); Kabrovski, 149 F. Supp. 3d at 421. In land use

regulation cases, the Second Circuit applies “a strict ‘entitlement test’ to determine if the

abridgement of an asserted property right is cognizable.” Harlen Assocs. v. Inc. Vill. of Mineola,


11
  In their opening memorandum of law, Defendants did not move to dismiss a procedural due process claim,
explaining in their reply brief that “review of the Complaint does not suggest that such a claim was made.” (Dkt. No.
18, at 7). Defendants briefed the issue in their reply brief. (Dkt. No. 18, at 7–8). Accordingly, the Court addresses the
merits of a procedural due process claim here.
12
  Defendants alternatively argue that Plaintiff’s procedural due process claim is unripe because he could have pursued
an Article 78 proceeding and that the Article 78 petition here is untimely. (Dkt. No. 18, at 7–8). As the Court dismisses
Plaintiff’s due process claims for failure to allege deprivation of a constitutionally protected property interest, the
Court does not reach this argument.



                                                          17
        Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 18 of 25




273 F.3d 494, 503–04 (2d Cir. 2001) (quoting DLC Mgmt. Corp. v. Town of Hyde Park, 163

F.3d 124, 130 (2d Cir. 1998)). “A ‘legitimate claim of entitlement’ exists where, under

applicable state law, ‘absent the alleged denial of due process, there is either a certainty or a very

strong likelihood that the application would have been granted.’” Id. (quoting Walz v. Town of

Smithtown, 46 F.3d 162, 168 (2d Cir. 1995)). “A clear entitlement, and, in turn, a constitutionally

protected property interest, exists only when ‘the discretion of the issuing agency is so narrowly

circumscribed that approval of a proper application is virtually assured.’” Villager Pond, Inc. v.

Town of Darien, 56 F.3d 375, 378 (2d Cir. 1995) (quoting RRI Realty Corp. v. Inc. Vill. of

Southampton, 870 F.2d 911, 918 (2d Cir. 1989)). However, where a permit “has already been

granted, the clear entitlement test” no longer applies “because the test applies only to permits

being sought. The special permit, once issued, unquestionably [is] the property of [the

recipient].” Soundview Assocs. v. Town of Riverhead, 725 F. Supp. 2d 320, 334 (E.D.N.Y. 2010)

(alterations in original) (internal quotation marks omitted) (quoting Villager Pond, 56 F.3d at

379).

         Here, Plaintiff applied for the Demolition Application on September 8, 2016. (Dkt. No. 2,

¶ 16; Dkt. No. 2-1, at 1–10; Dkt. No. 2-2, at 112). Prior to the Demolition Application being

granted, Plaintiff was required to submit an EIS, submit the Assessment Form, and obtain the

survey of the Rudder Club. (Dkt. No. 2, ¶¶ 26, 35, 38). Plaintiff alleges that the Board began to

turn off microphones during discussions regarding Plaintiff, “change meeting minutes,” and

misconstrue Plaintiff’s statements during meetings. (Id. ¶ 136). Ultimately, however, the

Demolition Application was granted with the survey condition on May 31, 2017. (Dkt. No. 2, ¶

51; Dkt. No. 2-1, at 1–10; Dkt. No. 2-2, at 112).




                                                 18
     Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 19 of 25




       Plaintiff submitted the Staircase Application on June 21, 2018. (Dkt. No. 2-2, at 113–18;

Dkt. No. 2, ¶ 60). Prior to the Staircase Application being granted, which was initially denied

within the Board’s 62-day window on July 19, 2018, Plaintiff was required to obtain an easement

for “reciprocal use between [the] parcels,” submit “more detailed erosion plans,” and endure

delay of about a year until the Staircase Application was approved on July 30, 2019. (Id. ¶¶ 64,

72, 79; Dkt. No. 2-1, at 69–70; Dkt. No. 2-2, at 113–18; Dkt. No. 8-3, at 2). As both applications

were eventually granted, the Complaint fails to allege Defendants deprived Plaintiff of any

protected property interest. See Witt v. Vill. of Mamaroneck, 639 F. App’x 44, 45 (2d Cir. 2016)

(“We affirm the dismissal of the [the plaintiffs’] substantive due process claim on the ground that

[the plaintiffs] in fact obtained a variance, which authorized the continuance of construction, and

thus were not deprived of any protected property interest in their building permit.”).

       Plaintiff also appears to allege that Defendants violated its due process rights by virtue of

delaying and conditioning the grants of the permits. (Dkt. No. 2, ¶¶ 114–15, 118, 120). The

question becomes, then, whether Plaintiff has alleged a property interest in the obtaining either of

the permits without the delays or conditions. See Witt v. Vill. of Mamaroneck, No. 12-cv-8778,

2015 WL 1427206, at *11, 2015 U.S. Dist. LEXIS 39669, at *37–39 (S.D.N.Y. Mar. 27, 2015)

(“Since the Court has found that Plaintiffs have not alleged a deprivation of any property interest

they may have had in the building permit, the question is whether they have a property interest in

a variance without the challenged conditions attached.”), aff’d, 639 F. App’x 44 (2d Cir. 2016).

The Court therefore applies the clear entitlement test, which “turns on the degree to which state

and local law unambiguously limits the Board’s discretion” to delay and condition the grant of

Plaintiff’s permits. See Clubside, 468 F.3d at 154; Danbury Sports Dome, LLC v. City of

Danbury, No. 15-cv-931, 2017 WL 4366961, at *2, 2017 U.S. Dist. LEXIS 162355, at *6–7 (D.




                                                19
     Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 20 of 25




Conn. Sept. 30, 2017) (finding that the plaintiff’s “due process claims” were “legally

insufficient” where it “received all permits needed to build and begin operating” and “at issue”

was “the allegedly unreasonable delay plaintiff experienced in getting permits and the allegedly

unnecessary conditions that were attached to them”). At oral argument, with respect to the

Staircase Application’s initial denial, Plaintiff asserted that because the application was

ultimately granted, that demonstrates that there was a very strong likelihood or certainty that the

application would have been granted absent the Board’s additional requests and delays. That

argument misses the mark. The inquiry here “focuses on the extent to which the deciding

authority may exercise discretion in arriving at a decision, rather than on an estimate of the

probability that the authority will make a specific decision.” Zahra, 48 F.3d at 680.

       As discussed above, see supra Section II.B., the Zoning Law contains numerous

considerations that the Board may weigh when deciding whether to grant or deny a permit. (E.g.,

Dkt. No. 2-1, at 36 (stating “general principles that the Board “shall be guided by . . . in

approving or disapproving applications”)). These considerations seek to maintain the

architectural, aesthetic, and historic character of the Town’s historic district, including the Lake

Champlain shorelines, and to “strengthen the environmental setting of the historic district.” (E.g.,

id. at 20, 35–36, 43–44; see also id. at 66–67, 70). The Zoning Law allows the Board to require

“additional information,” including, inter alia, “any other information” the Board “may deem

necessary in order to visualize the proposed work.” (Id. at 36). In describing what the Board may

require from applicant’s for special use permits, the Zoning Law states that applicants shall

submit, inter alia, “whatever other information the Planning Board deems appropriate” and

permits the Board to “waive or add any requirements for an application submission if it deems

appropriate in order to accomplish the purposes set forth” in the Zoning Law. (Id. at 67; see also




                                                 20
     Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 21 of 25




id. at 70 (“In granting a Special Use Permit, the Planning Board may impose conditions that it

considers necessary to protect historic or cultural resources, and the health, safety, welfare of the

Town and to achieve the purposes contained in Section 1.6” of the Zoning Law)).

        None of the Zoning Law’s relevant language “so narrowly circumscribed” the Board’s

discretion such that “approval of a proper application” without the delay, additional materials, or

additional conditions here was “virtually assured.” See Villager Pond, 56 F.3d at 378 (quoting

RRI Realty Corp., 870 F.2d at 918); Sacher v. Vill. of Old Brookville, 967 F. Supp. 2d 663, 672

(E.D.N.Y. 2013) (“Where the right asserted is the right to a building permit or zoning variance,

the existence of discretionary action with respect to such applications renders the alleged interest

nonprotected.”). “Plaintiff has not pointed to any provision in the relevant statutes or regulations

that confers a legitimate claim of entitlement to permits issued in a more timely manner or

without any conditions attached.” Danbury Sports Dome, 2017 WL 4366961, at *2, 2017 U.S.

Dist. LEXIS 162355, at *7 (D. Conn. Sept. 30, 2017). Accordingly, its due process claims fail,

and Defendants’ motion to dismiss those claims is therefore granted.

                2.      Equal Protection

        Defendants argue that Plaintiff has not plausibly pled its equal protection claim because

Plaintiff fails to allege that it was treated “differently than any similarly situated property owner

or corporate entity within the Town.” (Dkt. No. 8-4, at 18). Further, Defendants contend that

even if Plaintiff could establish that requirement, Plaintiff has “failed to allege a protected status”

or any facts suggesting that “Defendants’ actions were motivated by an intent to discriminate

against Plaintiff,” “to punish or inhibit the exercise of [its] constitutional rights, or by a malicious

or bad faith intent to injure Plaintiff.” (Dkt. No. 8-4, at 18–19; Dkt. No. 18, at 9). Plaintiff

responds that it has pled two alternative violations of equal protection: that it was “adversely




                                                  21
     Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 22 of 25




treated” compared to others “similarly situated” based on “impermissible considerations” and

that it has plausibly alleged a “class of one” equal protection claim. (Dkt. No. 15, at 14–15).

       To establish a “violation of equal protection by selective enforcement,” the plaintiff must

show that “compared with others similarly situated, [it] was selectively treated; and . . . such

selective treatment was based on impermissible considerations such as race, religion, intent to

inhibit or punish the exercise of constitutional rights, or malicious or bad faith intent to injure a

person.” Crowley v. Courville, 76 F.3d 47, 52–53 (2d Cir. 1996) (quoting LaTrieste Rest. &

Cabaret Inc. v. Village of Port Chester, 40 F.3d 587, 590 (2d Cir. 1994)). For a “class of one”

equal protection claim, “the plaintiff must plausibly allege that he or she has been intentionally

treated differently from others similarly situated and no rational basis exists for that different

treatment.” Progressive Credit Union v. City of New York, 889 F.3d 40, 49 (2d Cir. 2018) (citing

Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)); Ruston v. Town Bd. for Town of

Skaneateles, 610 F.3d 55, 59 (2d Cir. 2010) (“[C]lass-of-one plaintiffs must show an extremely

high degree of similarity between themselves and the persons to whom they compare

themselves.” (quoting Clubside, 468 F.3d at 159)).

       Here, as Defendants argue, Plaintiff has not identified a similarly situated comparator that

received different treatment than Plaintiff. E.g., MacPherson v. Town of Southampton, 738 F.

Supp. 2d 353, 371 (E.D.N.Y. 2010) (dismissing equal protection claim, “whether pled as a

selective enforcement claim or a class-of-one claim,” because the complaint did “not identify any

comparators or similarly situated entities at all”); Cassidy v. Scoppetta, 365 F. Supp. 2d 283,

290–91 (E.D.N.Y. 2005) (finding the plaintiffs “failed to allege the most fundamental aspect of

an equal protection claim” where the plaintiffs did not allege that they were treated differently

from similarly situated individuals). For this reason, Plaintiff’s reliance on the Supreme Court’s




                                                  22
         Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 23 of 25




decision in Village of Willowbrook v. Olech, 528 U.S. 562 (2000) is misplaced. There, the Court

explained that the complaint “can fairly be construed as alleging that the Village intentionally

demanded a 33–foot easement as a condition of connecting her property to the municipal water

supply where the Village required only a 15–foot easement from other similarly situated

property owners.” Id. at 565 (emphasis added). Here, the Complaint makes no such allegation.

Accordingly, under either theory of equal protection, Plaintiff’s claim fails, and Defendants’

motion to dismiss Plaintiff’s equal protection claim is granted.

                    3.       Monell Claims

           Defendants argue that Plaintiff’s claims against the Town, brought under Monell,13 fail

because nothing in the Complaint “supports a plausible inference that the Town or [Board]

maintained a policy, practice, or custom” that caused Plaintiff’s injuries. (Dkt. No. 8-4).

Under Monell, liability is extended “to a municipal organization where that organization's failure

to train, or the policies or customs that it has sanctioned, led to an independent constitutional

violation.” Segal v. City of New York, 459 F.3d 207, 219 (2d Cir. 2006). As Plaintiff fails to

plausibly allege any underlying constitutional violations, its Monell claim necessarily fails as

well. E.g. id. at 219 (“Because the district court properly found no underlying constitutional

violation, its decision not to address the municipal defendants’ liability under Monell was

entirely correct.”). Thus, Defendants’ motion to dismiss Plaintiff’s Monell claims is granted.

           D.       Leave to Amend

           Plaintiff has requested leave to amend the Complaint in the event Defendants’ motion is

granted, which Defendants oppose. (Dkt. No. 15, at 27; Dkt. No. 18, at 13). In its briefing and at

oral argument, Plaintiff did not identify factual allegations that would make its federal claims



13
     Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978).



                                                           23
      Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 24 of 25




plausible. E.g., Hayden v. Cty. of Nassau, 180 F.3d 42, 53 (2d Cir. 1999) (“[W]here the plaintiff

is unable to demonstrate that he would be able to amend his complaint in a manner which would

survive dismissal, opportunity to replead is rightfully denied.”). Accordingly, Plaintiff’s request

for leave to amend the Complaint is denied.

        E.      State Law Claims and the Article 78 Petition

        Having dismissed Plaintiff’s federal claims, the Court declines, in its discretion, to retain

supplemental jurisdiction over Plaintiff’s state-law claims, including its Article 78 Petition. See

28 U.S.C. § 1367(c)(3); Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988) (“[I]n the

usual case in which all federal-law claims are eliminated before trial, the balance of factors to be

considered under the pendent jurisdiction doctrine . . . will point toward declining to exercise

jurisdiction over the remaining state-law claims.”). As the federal claims have been dismissed

prior to the investment of significant judicial resources, the “traditional ‘values of judicial

economy, convenience, fairness and comity’” weigh in favor of declining to exercise

supplemental jurisdiction. Kolari v. New York-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir.

2006) (quoting Cohill, 484 U.S. at 350). Accordingly, Plaintiff’s state law claims are remanded

to New York Supreme Court, Essex County, where the case originated.

V.      CONCLUSION

        For these reasons, it is hereby

        ORDERED that Defendants’ motion to dismiss (Dkt. No. 8) is GRANTED in part; and

it is further

        ORDERED that Plaintiff’s federal claims under 42 U.S.C. § 1983 (the Fourth Cause of

Action) are DISMISSED; and it is further

        ORDERED that the case, including Plaintiff’s Article 78 Petition, is REMANDED to

New York State Supreme Court, Essex County, under Index No. cv19-0470; and it is further


                                                  24
     Case 8:20-cv-00119-BKS-DJS Document 20 Filed 08/21/20 Page 25 of 25




      ORDERED that the Clerk shall mail a certified copy of this order of remand to the Clerk

of the New York Supreme Court, Essex County.

      IT IS SO ORDERED.

Dated: August 21, 2020
       Syracuse, New York




                                            25
